UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:08 February2012 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FForm 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:February 8, 2012 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release Date: February 7, 2012 12-06-TR Teck Announces New Collective Agreement at its Quebrada Blanca Operation Vancouver, B.C. - Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) announced today that employees at its Quebrada Blanca operation in Chile have ratified a new 46-month agreement,commencing February 2012 through November 2015, replacing an agreement which expired on January 31, 2012. "Our discussions with the union have reached a successful conclusion, and we are pleased to have reached a new collective agreement at our Quebrada Blanca operation," said Alvaro Díaz, Interim General Manager at Quebrada Blanca. About Teck Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy. Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK. Further information about Teck can be found at: www.teck.com. Media Contacts: Marcia Smith Senior Vice President, Sustainability and External Affairs Tel. 604.699.4616 marcia.smith@teck.com Claudia Onetto Corporate Affairs Manager Tel. +56 2 4645739 claudia.onetto@teck.com Investor Contact: Greg Waller VP, Investor Relations and Strategic Analysis Tel. 604.699.4014 greg.waller@teck.com
